Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. Applicant is required to use the proper terms commensurate with the technology he is describing in such a way that one of ordinary skill in this art would understand what applicant is claiming as his invention. It has been found to be compliant with both requirements. 
	The term “super position gearbox” in claim 16 is not standard engineering terminology in the USA. The examiner has read the phrase as an overdrive gearbox. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr Jones on 12 August 2022.
The application has been amended as follows: 
Claim 1 was canceled. 

Claim 2 (amended):
A hybrid propulsion system comprising:
a heat engine configured to drive a heat engine shaft;
an electric motor configured to drive an electric motor shaft; and 
a transmission system including a gearbox, wherein the transmission system is configured to receive rotational input power from each of the heat engine shaft and the electric motor shaft and to convert the rotation input power to output power, wherein the gearbox includes:

a turbine gearbox, wherein the turbine gearbox is connected between the heat engine shaft and a shaft for driving a turbine and a compressor to drive the turbine and compressor at a different rotational speed from the heat engine.

Claim 3 (amended):
	A hybrid propulsion system comprising:
a heat engine configured to drive a heat engine shaft;
an electric motor configured to drive an electric motor shaft; and 
a transmission system including a gearbox, wherein the transmission system is configured to receive rotational input power from each of the heat engine shaft and the electric motor shaft and to convert the rotation input power to output power, wherein the gearbox includes:

the heat engine shaft;
the electric motor shaft; and
a shaft for driving a turbine and compressor,
to combine rotational input power from the heat engine and electric motor for providing rotational output power to an output shaft and to drive the turbine and compressor. 

Claim 4 (original):	
The system as recited in claim 3, wherein one and only one of:
the turbine and compressor are both on one side of the combining gearbox; or
the turbine and compressor are connected on opposite sides of the combining gearbox.

Claim 5 (amended): 
A hybrid propulsion system comprising:
a heat engine configured to drive a heat engine shaft;
an electric motor configured to drive an electric motor shaft; and 
a transmission system including a gearbox, wherein the transmission system is configured to receive rotational input power from each of the heat engine shaft and the electric motor shaft and to convert the rotation input power to output power, 
 wherein the heat engine shaft and the electric motor shaft are connected for common rotation and wherein the gearbox includes:
a reduction gearbox connected to a common output shaft of the electric motor and the heat engine; and
a turbine gearbox connected between the heat engine shaft and a shaft for driving a turbine and a compressor to drive the turbine and compressor at a different rotational speed from the heat engine and electric motor.  

Claim 6 (amended):
	A hybrid propulsion system comprising:
a heat engine configured to drive a heat engine shaft;
an electric motor configured to drive an electric motor shaft; and 
a transmission system including a gearbox, wherein the transmission system is configured to receive rotational input power from each of the heat engine shaft and the electric motor shaft and to convert the rotation input power to output power, 
 wherein the heat engine shaft and electric motor shaft are concentric with a shaft for rotation of the turbine and compressor, wherein the gearbox includes a reduction gearbox connected to each of the heat engine shaft and the electric motor shaft and to the shaft for rotation of 

Claim 7 (amended):
	A hybrid propulsion system comprising:
a heat engine configured to drive a heat engine shaft;
an electric motor configured to drive an electric motor shaft; and 
a transmission system including a gearbox, wherein the transmission system is configured to receive rotational input power from each of the heat engine shaft and the electric motor shaft and to convert the rotation input power to output power, 
 wherein the heat engine shaft and the electric motor shaft are connected for common rotation, and wherein the gearbox includes:
a combining gearbox connecting to:
a common output shaft of the electric motor and the heat engine; and
a shaft for driving a turbine and compressor,
to combine rotational input power from the heat engine and electric motor for providing rotational output power to an output shaft and to drive the turbine and compressor.
 
Claim 8 (original):
	The system as recited in claim 7, wherein one and only one of:
the turbine and compressor are both on one side of the combining gearbox; or
the turbine and compressor are connected on opposite sides of the combining gearbox. 

Claim 9 (amended):
	A hybrid propulsion system comprising:
a heat engine configured to drive a heat engine shaft;
an electric motor configured to drive an electric motor shaft; and 
a transmission system including a gearbox, wherein the transmission system is configured to receive rotational input power from each of the heat engine shaft and the electric motor shaft and to convert the rotation input power to output power, 
 wherein the gearbox includes:
a combining gearbox connecting to the heat engine shaft and to the electric motor shaft to combine rotational input power from the heat engine and electric motor for providing rotational output power to an output shaft; and
further comprising a turbine driver motor connected to a shaft for driving a turbine and a compressor to drive the turbine and compressor at a different rotational speed ratio from the heat engine and electric motor.

Claim 10 (amended):
	A hybrid propulsion system comprising:
a heat engine configured to drive a heat engine shaft;
an electric motor configured to drive an electric motor shaft; and 
a transmission system including a gearbox, wherein the transmission system is configured to receive rotational input power from each of the heat engine shaft and the electric motor shaft and to convert the rotation input power to output power, 
 wherein the heat engine shaft and the electric motor shaft are connected for common rotation and wherein the gearbox includes:
a reduction gearbox connected to a common output shaft of the electric motor and the heat engine; and
further comprising a turbine driver motor connected to a shaft for driving a turbine and a compressor to drive the turbine and compressor at a different rotational speed ratio from the heat engine and electric motor.

Claim 11 (amended):
	A hybrid propulsion system comprising:
a heat engine configured to drive a heat engine shaft;
an electric motor configured to drive an electric motor shaft; and 
a transmission system including a gearbox, wherein the transmission system is configured to receive rotational input power from each of the heat engine shaft and the electric motor shaft and to convert the rotation input power to output power, 
 wherein the heat engine shaft and the electric motor shaft are connected for common rotation and wherein the gearbox includes:
a reduction gearbox connected to a common output shaft of the electric motor and the heat engine; and
a turbine gearbox connected through a clutch between the heat engine shaft and a shaft for driving a turbine and a compressor to drive the turbine and compressor at a different rotational speed from the heat engine and electric motor when the clutch is engaged, wherein the shaft for driving the turbine and compressor is connected to a turbine driver motor to drive the turbine and compressor independently from the heat engine and electric motor when the clutch is disengaged. 


Claim 12 (amended):
	A hybrid propulsion system comprising:
a heat engine configured to drive a heat engine shaft;
an electric motor configured to drive an electric motor shaft; and 
a transmission system including a gearbox, wherein the transmission system is configured to receive rotational input power from each of the heat engine shaft and the electric motor shaft and to convert the rotation input power to output power, 
 wherein the heat engine shaft and electric motor shaft are concentric with a shaft for rotation of the turbine and compressor, wherein the gearbox includes a reduction gearbox connected to each of the heat engine shaft and the electric motor shaft, and further comprising:
a clutch in the shaft for rotation of a turbine and compressor connecting between the reduction gearbox and a turbine driver motor connected to the shaft for rotation of the turbine and compressor to rotate the turbine and compressor with the reduction gearbox when the clutch is engaged, and to drive the turbine and compressor independently from the heat engine and electric motor when the clutch is disengaged.

Claim 13 (amended):
	A hybrid propulsion system comprising:
a heat engine configured to drive a heat engine shaft;
an electric motor configured to drive an electric motor shaft; and 
a transmission system including a gearbox, wherein the transmission system is configured to receive rotational input power from each of the heat engine shaft and the electric motor shaft and to convert the rotation input power to output power, 
 wherein the heat engine shaft and the electric motor shaft are connected for common rotation and wherein the gearbox includes:
a reduction gearbox connected to a common output shaft of the electric motor and the heat engine; and
further comprising a clutch connecting between the reduction gearbox and a turbine driver motor connected to a shaft for driving a turbine and a compressor to drive the turbine and compressor with rotational power from the heat engine and electric motor when the clutch is engaged, and to drive the turbine and compressor independently from the heat engine and electric motor when the clutch is disengaged. 

Claim 14 (amended):
	A hybrid propulsion system comprising:
a heat engine configured to drive a heat engine shaft;
an electric motor configured to drive an electric motor shaft; and 
a transmission system including a gearbox, wherein the transmission system is configured to receive rotational input power from each of the heat engine shaft and the electric motor shaft and to convert the rotation input power to output power, 
 wherein the heat engine shaft and the electric motor shaft are connected for common rotation, and wherein the gearbox includes:
a combining gearbox connecting to:
a common output shaft of the electric motor and the heat engine; and
a shaft of a turbine,
to combine rotational input power from the heat engine, electric motor, and turbine for providing rotational output power to an output shaft; and
a reduction gearbox connected to the output shaft, wherein a compressor is connected to be driven on the output shaft.
 
Claim 15 (amended):
	A hybrid propulsion system comprising:
a heat engine configured to drive a heat engine shaft;
an electric motor configured to drive an electric motor shaft; and 
a transmission system including a gearbox, wherein the transmission system is configured to receive rotational input power from each of the heat engine shaft and the electric motor shaft and to convert the rotation input power to output power, 
 wherein the heat engine shaft and the electric motor shaft are connected for common rotation and wherein the gearbox includes:
a reduction gearbox connected to a common output shaft of the electric motor and the heat engine; and
a turbine gearbox connected between the heat engine shaft and a shaft of a turbine so the turbine can rotate at a different rotational speed from the heat engine and electric motor, wherein a compressor is connected to the reduction gearbox through a compressor shaft concentric with the common output shaft so that the compressor can be driven at a different rotational speed from the common output shaft.  

Claim 16 (amended):
	A hybrid propulsion system comprising:
a heat engine configured to drive a heat engine shaft;
an electric motor configured to drive an electric motor shaft; and 
a transmission system including a gearbox, wherein the transmission system is configured to receive rotational input power from each of the heat engine shaft and the electric motor shaft and to convert the rotation input power to output power, 
 wherein the heat engine shaft and the electric motor shaft are connected for common rotation, and wherein the gearbox includes:
a super position gearbox connecting to:
a common output shaft of the electric motor and the heat engine; and
a shaft for driving a turbine and compressor,
to combine rotational input power from the heat engine and electric motor for providing rotational output power to an output shaft and to drive the turbine and compressor, wherein the super position gearbox is configured such that the speed ratio between the common output shaft and the shaft for driving the turbine and compressor can vary.

Claim 17 (amended):
	The system as recited in claim 9, wherein the turbine is connected to the heat engine to be driven by exhaust form the heat engine, and the turbine driver motor is a motor/generator connected to be driven by the turbine in a generator mode.

Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 102
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 102. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 103
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 103. No potential rejections were found. 
Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 


Consideration under 35 U.S.C. 112(b)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(b). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claims 2, 3, 5-7, and 9-16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Election of Species
This application discloses and claims several patentably distinct species. However, since a serious increase in search burden cannot be demonstrated by the examiner, then all claims have been examined. 
Allowable Subject Matter
Claims 2-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not anticipate nor render obvious the claimed invention of a hybrid propulsion system that comprises a heat engine, an electric motor, a gearbox, a turbine, and a compressor arranged as in any one of the 15 species disclosed and claimed herein. The closest cited prior art appears to be Zhou ‘246 but it lacks the gearing arrangement recited in the claims. It would not have been obvious to one of ordinary skill in this art to modify Zhou to come up with any of the 15 patentably distinct species claimed in this application. Choi ‘311 is also relevant but does not show a gearbox shaft for driving the compressor 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 11 August 2022, 12 January 2021, 30 April 2020, and 31 March 2020 have been considered by the examiner. 
	The examiner has considered the prior art, office actions and related information from applicant’s corresponding foreign filed applications. 
	The Search Report filed 30 April 2020 has been considered by the examiner.

	The Written Opinion of the ISA filed 12 January 2021 has been considered by the 

examiner.
None of the references cited by the examiner show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Tuesday, August 16, 2022